815 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fred Harlan ARMES, Plaintiff-Appellant,v.Charles HAWK, et al., Defendants-Appellees.
No. 85-5957.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1987.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.
PER CURIAM.


1
This court has reviewed the assignments of error advanced by the appellant together with the briefs filed by the parties hereto in light of the well written opinion by the trial court disposing of the issues joined herein, and concludes that the appellant's assignments of error are not well taken for the reasons articulated in Judge Hull's disposition of this case.  Accordingly, the judgment of the district court is hereby AFFIRMED.